 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     MIRA PEEBLES,                     )                  Case No. 2:19-cv-01746-RFB-VCF
10                                     )
                                       )
11                        Plaintiff,   )
                                       )
12   vs.                               )                  JOINT MOTION TO EXTEND TIME
                                       )                  FOR DEFENDANT EQUIFAX
13                                     )                  INFORMATION SERVICES LLC TO
     SELECT PORTFOLIO SERVICING, INC.; )
     AMERICAN HONDA FINANCE CORP;                         FILE ANSWER
14                                     )
     EQUIFAX INFORMATION SERVICES LLC; )
                                       )                  SECOND REQUEST
15   and TRANS UNION LLC,
                                       )
                                       )
16                        Defendants.  )
17

18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
21
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
22
     move or otherwise respond to the Complaint in this action is extended from November 13, 2019,
23
     through and including November 22, 2019. The request was made by Equifax, and Plaintiff
24

25   approves. This stipulation is filed in good faith and not intended to cause delay.

26   ///

27   ///
28
 1          Respectfully submitted, this 13TH day of November, 2019.

 2

 3   CLARK HILL PLLC                                    No opposition
 4   By: /s/ Jeremy J. Thompson                          /s/ Shaina R. Plaksin_____
     Jeremy J. Thompson                                 David H. Krieger, Esq.
 5   Nevada Bar No. 12503                               Nevada Bar No. 9086
 6   3800 Howard Hughes Pkwy, Suite 500                 HAINES & KRIEGER, LLC
     Las Vegas, NV 89169                                8985 S. Eastern Ave., Suite 350
 7   Tel: (702) 862-8300                                Henderson, NV 89123
     Fax: (702) 862-8400                                Phone: (702) 880-5554
 8   Email: jthompson@clarkhill.com                     Fax: (702) 385-5518
 9                                                      Email: dkrieger@hainesandkrieger.com
     Attorney for Defendant Equifax Information
10   Services LLC                                       Matthew I. Knepper, Esq.
                                                        Nevada Bar No. 12796
11                                                      Miles N. Clark
                                                        Nevada Bar No. 13848
12
                                                        Shaina R. Plaksin
13                                                      Nevada Bar No. 13935
                                                        KNEPPER & CLARK LLC
14                                                      5510 So. Fort Apache Rd., Suite 30
                                                        Las Vegas, NV 89148
15                                                      Phone: (702) 856-7430
                                                        Fax: (702) 447-8048
16
                                                        Email: matthew.knepper@knepperclark.com
17                                                      Email: miles.clark@knepperclark.com
                                                        Email: shaina.plaksin@knepperclark.com
18
                                                        Attorneys for Plaintiff
19
     IT IS SO ORDERED:
20

21

22   __________________________
     United States Magistrate Judge
23                November 14, 2019
     DATED: __________________
24

25

26

27

28

                                                  -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 13th day of
 3
     November, 2019, via CM/ECF, upon all counsel of record:
 4
     David H. Krieger, Esq.
 5
     Haines & Krieger, LLC
 6   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
 7   dkrieger@hainesandkrieger.com

 8
     Matthew I. Knepper, Esq.
 9
     Miles N. Clark
10   Shaina R. Plaksin
     Knepper & Clark LLC
11   5510 So. Fort Apache Rd., Suite 30
     Las Vegas, NV 89148
12   matthew.knepper@knepperclark.com
     miles.clark@knepperclark.com
13
     shaina.plaksin@knepperclark.com
14

15

16                                                //s// Phyllis L. Cameron_______
                                                  Employee of Clark Hill, PLLC
17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
